EXECUTION COPY

PERFORMANCE GUARANTY

This Performance Guaranty (this "Guaranty"), dated as of May 12, 2006 and
effective on and after the Effective Date (as defined herein), is executed by
Realogy Corporation, a Delaware corporation (the "Performance Guarantor") in
favor of Cendant Mobility Financial Corporation (which is expected to become
known as Cartus Financial Corporation), a Delaware corporation ("CFC"), and
Cendant Mobility Client-Backed Relocation Receivables Funding LLC (which is
expected to become known as Apple Ridge Funding LLC), a Delaware limited
liability company, as Issuer (the "Issuer") under the Master Indenture dated as
of April 25, 2000 (as amended by that certain Omnibus Amendment dated December
20, 2004, that certain Second Omnibus Amendment dated January 31, 2005, that
certain Amendment, Agreement and Consent dated January 30, 2006, that certain
Third Omnibus Amendment, Agreement and Consent dated May 12, 2006 and as such
may be amended, restated, supplemented or otherwise modified from time to time,
the "Indenture") among the Issuer, JPMorgan Chase Bank, National Association
(successor by merger to Bank One, NA), a national banking association, as
indenture trustee and The Bank of New York, as paying agent. Unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings ascribed to them in the Indenture or that certain Purchase Agreement
dated as of April 25, 2000 (as amended, restated, supplemented or otherwise
modified from time to time, the "Purchase Agreement") between CFC and Cendant
Mobility Services Corporation (which is expected to become known as Cartus
Corporation), a Delaware corporation ("Cartus").

WHEREAS, Cartus on the Effective Date will be a wholly-owned Subsidiary of the
Performance Guarantor and the Performance Guarantor is expected to receive
substantial direct and indirect benefits from the transactions contemplated in
the Purchase Agreement, the Receivables Purchase Agreement, the Transfer and
Servicing Agreement and the Indenture;

WHEREAS, as an inducement for (i) CFC to make purchases under the Purchase
Agreement and (ii) the Issuer to acquire the ARSC Purchased Assets under the
Transfer and Servicing Agreement, the Performance Guarantor has agreed to
guaranty the due and punctual payment and performance of Cartus's obligations,
whether as Originator under the Purchase Agreement or as Servicer under the
Transfer and Servicing Agreement;

NOW, THEREFORE, the Performance Guarantor hereby agrees with CFC and the Issuer
as follows:

Section 1. Definitions.

As used herein:

"Effective Date" means, the date on which Realogy Corporation and its
subsidiaries cease to be subsidiaries of the entity known on the date of this
Guaranty as Cendant Corporation.

"Obligations" means, collectively, all covenants, agreements, terms, conditions
and other obligations to be performed and observed by Cartus (whether in its
capacity as Originator under the Purchase Agreement or as Servicer under the
Transfer and Servicing Agreement) under the Purchase Agreement or the Transfer
and Servicing Agreement (including Cartus's obligation to fund the Marketing
Expenses Account as and when required under the Transfer and Servicing
Agreement), and shall include without limitation the due and punctual payment
when due of all sums that are or may become owing by Cartus under the Purchase
Agreement or the Transfer and Servicing Agreement, whether in respect of fees,
expenses (including counsel fees), indemnified amounts, amounts required to be
paid by Cartus pursuant to Section 4.3 of the Purchase Agreement or Section 3.10
of the Transfer and Servicing Agreement, advances required to be made pursuant
to Section 3.12 of the Transfer and Servicing Agreement or otherwise, including
without limitation any such fees, expenses and other amounts that accrue after
the commencement of any Insolvency Proceeding with respect to Cartus (in each
case whether or not allowed as a claim in such Insolvency Proceeding).

Section 2. Guaranty of Obligations. The Performance Guarantor on and after the
Effective Date hereby guarantees to CFC and the Issuer (each, a "Guarantied
Party"), the full and punctual payment and performance by Cartus of all of the
Obligations. This Guaranty is, on and after the Effective Date, an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Obligations and is in no way conditioned upon any
requirement that any Guarantied Party first attempt to collect any amounts owing
by Cartus to such Guarantied Party from Cartus or resort to any collateral
security, any balance of any deposit account or credit on the books of any
Guarantied Party in favor of Cartus or any other Person or other means of
obtaining payment. Should Cartus default in the payment or performance of any of
the Obligations, any Guarantied Party may cause the immediate performance by the
Performance Guarantor of the Obligations and cause any payment Obligations to
become forthwith due and payable to such Guarantied Party, without demand or
notice of any nature (other than as expressly provided herein or in the
Transaction Documents), all of which are expressly waived by the Performance
Guarantor.

Section 3. Performance Guarantor's Further Agreements to Pay. The Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to each Guarantied Party, forthwith upon demand in funds immediately
available to such Guarantied Party, all reasonable costs and expenses (including
court costs and legal expenses) incurred or expended by such Guarantied Party in
connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Guaranty from the time
when such amounts become due until payment, at a rate of interest (computed for
the actual number of days elapsed based on a 360 day year) equal to the rate or
interest most recently published in The Wall Street Journal as the "Prime Rate"
plus 2%. Changes in the rate payable hereunder shall be effective on each date
on which a change in the "Prime Rate" is published.

Section 4. Waivers by Performance Guarantor; Freedom to Act. The Performance
Guarantor waives notice of acceptance of this Guaranty, notice of any action
taken or omitted by any Guarantied Party in reliance on this Guaranty, and any
requirement that any Guarantied Party be diligent or prompt in making demands
under this Guaranty, giving notice of any Purchase Termination Event or Servicer
Default (so long as Cartus is the Servicer) or asserting any other rights of any
Guarantied Party under this Guaranty. The Performance Guarantor also irrevocably
waives all defenses that at any time may be available in respect of the
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or thereafter in effect. Each Guarantied Party
shall be at liberty, without giving notice to or obtaining the consent of the
Performance Guarantor, to deal with Cartus and with each other party who now is
or after the date hereof becomes liable in any manner for any of the
Obligations, in such manner as such Guarantied Party in its sole discretion
deems fit, and to this end the Performance Guarantor agrees that the validity
and enforceability of this Guaranty, including without limitation the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) an amendment or modification of, or supplement to, any Transaction Document,
including without limitation any extension, modification or renewal of, or
indulgence with respect to, or substitution for, the Obligations or any part
thereof at any time; (b) any waiver, consent, extension, granting of time,
forbearance, indulgence or other action or inaction under or in respect of any
Transaction Document or any Obligation (including without limitation with
respect to any Purchase Termination Event or Servicer Default (so long as Cartus
is the Servicer)) or any right, power or remedy with respect thereto; (c) any
Insolvency Proceeding with respect to Cartus or any other Person; (d) any
exercise or non-exercise of any right, power or remedy with respect to the
Obligations or any part thereof or any Transaction Document, or any collateral
securing the Obligations or any part thereof; (e) any law, regulation or order
of any jurisdiction affecting any term of any Obligation or rights of Cartus
with respect thereto; (f) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
other obligation of any person or entity with respect to the Obligations or any
part thereof; (g) any invalidity or any unenforceability of, or any
misrepresentation (other than by CFC or the Issuer), irregularity or other
defect in, any Transaction Document or any Obligation; (h) the existence of any
claim, setoff or other rights that the Performance Guarantor may have at any
time against Cartus in connection herewith or any unrelated transaction; (i) any
failure on the part of Cartus to perform or comply with any term of the Purchase
Agreement, the Transfer and Servicing Agreement or any other Transaction
Document; or (j) any other circumstance that might otherwise constitute a
defense (other than payment and performance) available to, or a discharge of, a
guarantor or Cartus, all whether or not the Performance Guarantor shall have had
notice or knowledge of any event or circumstance referred to in the foregoing
clauses (a) through (j) of this Section 4.

Section 5. Unenforceability of Obligations Against Cartus. Notwithstanding
(a) any change of ownership of Cartus or any Insolvency Proceeding with respect
to Cartus or any other change in the legal status of Cartus; (b) the change in
or the imposition of any law, decree, regulation or other governmental act that
does or might impair, delay or in any way affect the validity, enforceability or
the payment when due of the Obligations; (c) the failure of Cartus or the
Performance Guarantor to maintain in full force, validity or effect or to obtain
or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Guaranty, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Guaranty; or (d) if any of the
moneys included in the Obligations have become irrecoverable from Cartus for any
other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Guaranty shall nevertheless be binding on the
Performance Guarantor. This Guaranty shall be in addition to any other guaranty
or other security for the Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security. In the
event of acceleration of the time for payment of any of the Obligations, such
amounts then due and owing under the terms of the Purchase Agreement or the
Transfer and Servicing Agreement in connection with the Obligations shall be
immediately due and payable by the Performance Guarantor.

Section 6. Representations and Warranties. The Performance Guarantor represents
and warrants that:

(a) Organization and Good Standing. The Performance Guarantor is a corporation
duly organized and validly existing in good standing under the laws of the State
of Delaware and has full power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted.

(b) Due Qualification. The Performance Guarantor is duly qualified to do
business and is in good standing as a foreign corporation, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business requires such qualification,
licenses or approvals and where the failure so to qualify to obtain such
licenses and approvals or to preserve and maintain such qualification, licenses
or approvals could reasonably be expected to give rise to a material adverse
effect with respect to the Performance Guarantor.

(c) Power and Authority; Due Authorization. The Performance Guarantor has
(i) all necessary corporate power and authority to execute and deliver this
Guaranty and to perform all its obligations hereunder and (ii) duly authorized
by all necessary corporate action the execution, delivery and performance of
this Guaranty.

(d) Binding Obligations. This Guaranty constitutes the legal, valid and binding
obligation of the Performance Guarantor, enforceable against the Performance
Guarantor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

(e) No Conflict or Violation. The execution, delivery and performance of this
Guaranty, and the fulfillment of the terms hereof, will not (i) conflict with,
violate, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
(A) the certificate of incorporation or the bylaws of the Performance Guarantor
or (B) any indenture, loan agreement, mortgage, deed of trust, or other material
agreement or instrument to which the Performance Guarantor is a party or by
which it or any of its properties is bound or (ii) conflict with or violate any
federal, state, local or foreign law or any decision, decree, order, rule or
regulation applicable to the Performance Guarantor or any of its properties of
any court or of any federal, state, local or foreign regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Performance Guarantor or any of its properties, which conflict or
violation described in this clause (ii), individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the ability of the
Performance Guarantor to perform its obligations under this Guaranty or the
validity of enforceability of this Guaranty.

Section 7. Subordination. The payment of any amounts due with respect to any
indebtedness of Cartus now or hereafter owed to the Performance Guarantor is
hereby subordinated to the prior payment in full of all the Obligations. The
Performance Guarantor agrees that, after the occurrence and during the
continuation of a Cartus Purchase Termination Event or a Servicer Default or an
Unmatured Servicer Default (so long as Cartus is the Servicer), the Performance
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of Cartus to it until all of the Obligations shall have been paid
and performed in full. If, notwithstanding the foregoing sentence, the
Performance Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness while any Obligations are still unperformed or outstanding,
such amounts shall be collected, enforced and received by the Performance
Guarantor as trustee for the Guarantied Parties and be paid over to the
Indenture Trustee on account of the Obligations without affecting in any manner
the liability of the Performance Guarantor under the other provisions of this
Guaranty. The provisions of this Section 7 shall be supplemental to and not in
derogation of any rights and remedies which any Guarantied Party may at any time
and from time to time have with respect to the Performance Guarantor.

Section 8. Performance Guarantor's Acknowledgment and Agreements.

(a) The Performance Guarantor hereby acknowledges that the Guarantied Parties
entered into the transactions contemplated by the Transaction Documents in
reliance upon the identity of ARSC, the Issuer and CFC, as a legal entity
separate from Cartus and the other CMS Persons. Therefore, from and after the
date hereof until one year and one day after the Final Payout Date, the
Performance Guarantor will, and will cause each of its Subsidiaries and
Affiliates (other than CFC, ARSC and the Issuer) to, take such actions as shall
be required in order that the covenants set forth in Section 7.1(e) of the
Purchase Agreement are complied with at all times. The Issuer will become and
then shall be at all times a wholly-owned subsidiary of the Performance
Guarantor.

(b) The Performance Guarantor will make available to Cartus and its subsidiaries
and any successor Servicer appointed pursuant to the Transfer and Servicing
Agreement (each, a "Requesting Person") all computer equipment services
requested or required by a Requesting Person in order to perform such Requesting
Person's duties and exercise its rights under the Transaction Documents so long
as such Requesting Person pays the Performance Guarantor a reasonable fee per
annum for the equipment services provided; provided, however, that with respect
to any computer software licensed from a third party, the Performance Guarantor
will be required to make such licenses, sublicenses and/or assignments of such
software available only to the extent that provision of the same would not
violate the terms of any contracts of Cartus or the Performance Guarantor or any
Affiliate thereof with such third party.

(c) The Performance Guarantor agrees that, if at any time after the Effective
Date the Issuer ceases to be a wholly-owned subsidiary of the Performance
Guarantor, then, in such event, the Performance Guarantor shall cause to be
executed a tax sharing agreement between the Issuer and the ultimate parent of
the Issuer, in form and substance satisfactory to the Majority Investors.

(d) The Performance Guarantor covenants and agrees to furnish to the "Managing
Agents" (as defined in the Note Purchase Agreement for Series 2005-1 (such,
agreement, the "Note Purchase Agreement")) and to the Issuer (i) notice of the
occurrence of any event which has had or would reasonably be expected to have a
material adverse effect on its condition or operations, financial or otherwise,
and (ii) those financial statements of the Performance Guarantor required by
Sections 5.01(c)(vi) and (vii) of the Note Purchase Agreement.

Section 9. Termination of Guaranty. The Performance Guarantor's obligations
hereunder shall continue in full force and effect until the date that is one
year and one day after the Final Payout Date, provided that this Guaranty shall
continue to be effective or shall be reinstated, as the case may be, if at any
time payment or other satisfaction of any of the Obligations is rescinded or
must otherwise be restored or returned in connection with any Insolvency
Proceeding with respect to Cartus or any other Person, or otherwise, as though
such payment had not been made or other satisfaction occurred, whether or not
any Guarantied Party is in possession of this Guaranty. No invalidity,
irregularity or unenforceability by reason of the Bankruptcy Code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Obligations shall
impair, affect, be a defense to or claim against the obligations of the
Performance Guarantor under this Guaranty.

Section 10. Effect of Bankruptcy. This Guaranty shall survive the occurrence of
any Insolvency Proceeding with respect to Cartus or any other Person. No
automatic stay under the Bankruptcy Code or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which Cartus is
subject shall postpone the obligations of the Performance Guarantor under this
Guaranty.

Section 11. Successors and Assigns. This Guaranty shall be binding upon the
Performance Guarantor and its successors and assigns, and shall inure to the
benefit of and be enforceable by CFC, ARSC, the Issuer, the Indenture Trustee
and their respective successors, transferees and assigns. The Performance
Guarantor hereby acknowledges that this Guaranty will be assigned by the Issuer
to the Indenture Trustee. The Performance Guarantor may not assign or transfer
any of its obligations hereunder without the prior written consent of CFC, the
Issuer and the Indenture Trustee, acting at the direction of the Majority
Investors. Without limiting the generality of the foregoing sentence, each
Guarantied Party may, to the extent permitted by the Transaction Documents,
assign or otherwise transfer all or any portion of its rights and obligations
under the Transaction Documents, or sell participations in any interest therein,
to any other entity or other Person, and such other entity or other Person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to such Guarantied Party herein.

Section 12. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
CFC, the Issuer and the Indenture Trustee, acting at the direction of the
Majority Investors. No failure on the part of any Guarantied Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 13. Notices. All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, or, in the case of telegraphic, telecopied or
telexed notice, when transmitted, answer back received, addressed as follows:
(i) if to the Performance Guarantor, 1 Campus Drive, Parsippany, New Jersey
07054, Attention: Treasurer, (ii) if to CFC, at its address for notices set
forth in the Purchase Agreement, (iii) if to the Issuer, to its address for
notices set forth in the Indenture and (iv) if to the Indenture Trustee, to its
address for notices set forth in the Indenture.

Section 14. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

Section 15. SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
TRANSACTION DOCUMENT, AND HEREBY (a) IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR FEDERAL COURT; (b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING; AND (c) IN THE CASE OF THE PERFORMANCE GUARANTOR,
IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY (THE "PROCESS AGENT"), WITH AN
OFFICE ON THE DATE HEREOF AT 80 STATE STREET, ALBANY, NEW YORK 12207-2543,
UNITED STATES OF AMERICA, AS ITS AGENT TO RECEIVE ON BEHALF OF IT AND ITS
PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE
BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO THE PERFORMANCE GUARANTOR IN
CARE OF THE PROCESS AGENT AT THE PROCESS AGENT'S ABOVE ADDRESS, AND THE
PERFORMANCE GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS
AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. THE PERFORMANCE GUARANTOR AGREES TO
ENTER INTO ANY AGREEMENT RELATING TO SUCH APPOINTMENT WHICH THE PROCESS AGENT
MAY CUSTOMARILY REQUIRE, AND TO PAY THE PROCESS AGENT'S CUSTOMARY FEES UPON
DEMAND. AS AN ALTERNATIVE METHOD OF SERVICE, THE PERFORMANCE GUARANTOR ALSO
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OF SUCH PROCESS TO THE PERFORMANCE GUARANTOR AT ITS ADDRESS SPECIFIED HEREIN.
NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF EITHER PARTY HERETO TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
EITHER PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER PARTY
HERETO OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

Section 16. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF
EITHER OF THE PARTIES HERETO OR ANY OTHER RELATIONSHIP EXISTING IN CONNECTION
WITH THIS GUARANTY OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 17. Miscellaneous. This Guaranty constitutes the entire agreement of the
Performance Guarantor with respect to the matters set forth herein. No failure
on the part of any Guarantied Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies herein
provided are cumulative and not exclusive of any remedies provided by law or any
other agreement, and this Guaranty shall be in addition to any other guaranty of
or collateral security for any of the Obligations. The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state or federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of the
Performance Guarantor hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of the Performance
Guaranty, the amount of such liability shall, without any further action by the
Performance Guarantor, CFC or the Issuer be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding. The invalidity or unenforceability of any one or more sections of
this Guaranty shall not affect the validity or enforceability of its remaining
provisions. Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions. The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

IN WITNESS WHEREOF, the Performance Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

REALOGY CORPORATION

By: _/s/ David J. Weaving________

Name: David J. Weaving



Title: Senior Vice President and Chief



Financial Officer

Acknowledged and Accepted as of this 12th day of May, 2006

CENDANT MOBILITY FINANCIAL CORPORATION

By /s/ David M. Rapp________

Name: David M. Rapp

Title: Vice President

CENDANT MOBILITY CLIENT-BACKED RELOCATION
RECEIVABLES FUNDING LLC,

as Issuer

 

By /s/ David M. Rapp___________

Name: David M. Rapp

Title: Vice President

 

 

 

 

 

Signature Page to Performance Guaranty